DISSENTING OPINION BY
Judge BUTLER.
Respectfully, I dissent. While I agree with most of the legal and factual analysis in the Majority Opinion, I disagree with the ultimate legal conclusion of the Court that “Claimant has not sustained his burden of proving that he had cause of a necessitous and compelling nature to voluntarily terminate his employment under Section 402(b).” Maj. Op. at 888-89. In my view, Claimant has indeed sustained his burden of proof. Moreover, the Majority has substituted, and improperly so, its findings of fact for those of the Unemployment Compensation Board of Review (Board).
The overarching issue of what constitutes “proof of a cause of a necessitous nature” has been quite extensively addressed by the Court in numerous opinions. However, within the context of the case sub judice, this Court has chosen to address only a few of the related issues which had formed the basis for much of our deliberations.1 This Court does so within the context of a “substantial evidence” analysis.
So as a threshold matter, it seems prudent to review the substantial evidence standard of review, which our Court must follow in unemployment compensation appeals. The substantial evidence standard of review is succinctly and properly described by this Court in the Majority Opinion.
Our review is limited to determining whether the Board’s adjudication is in violation of constitutional rights, whether an error of law was committed, or whether the factual findings are supported by substantial evidence. Substantial evidence is that evidence which “a reasonable mind, without weighing the evidence or substituting its judgment for that of the fact finder, might accept as adequate to support the conclusion reached."
Maj. Op. at 885 n. 2 (emphasis added; citations omitted).
The failing of the Majority’s Opinion/holding, and the predicate for this dissent, can be readily gleaned from the explicit language of the definition of “substantial evidence.” The Court cannot substitute its judgment for that of the Board. Yet, the Majority has done just that. It has “substituted its judgment for that of the fact finder,” i.e., the Board. The Majority in its Opinion, and the Petitioner in its briefs, provide us with their version of the facts — and an analysis of the facts as they see them.
The Board’s 17 Findings of Fact, on the other hand, are quite comprehensive and *891quite clear; and the Board’s “Discussion,” legal analysis, and “Conclusions of Law” are quite sound. Furthermore, the Board’s brief in this matter, also quite comprehensively, describes how the Findings of Fact are adequate to support the conclusion reached by the Board.
Though it is true that the legal conclusions drawn by the Board from its Findings of Fact, remain subject to judicial review, the Board’s factual findings are indeed conclusive on appeal if, as is the situation in this case, they are adequate to support the conclusion reached. Hence, the Majority cannot properly substitute its judgment as to the facts for that of the fact-finder, ie., the Board.
So, in conclusion, I would affirm the Order of the Board because its factual findings are supported by substantial evidence, and they are adequate to support the Board’s Conclusion of Law that “the Claimant is not ineligible for benefits under the provisions of Section 402(b) of the Pennsylvania Unemployment Compensation Law.”
Judge SIMPSON joins in this dissent.

. See Maj. Op. at n. 8, and 888-90.